February 14, 1934. The opinion of the Court was delivered by
This action is an ejectment proceeding on a rule to show cause, issuing out of the magistrate's Court, in Greenville County, February 20, 1933, requiring the defendant to show *Page 80 
cause why he should not be ejected from certain premises in the City of Greenville, described in the agreed statement of counsel as "consisting of a store building and filling station at the corner of Anderson road and Jamison Street, Greenville, S.C." It appears from the transcript in the case that the defendant made an oral return to the rule when the case was called for trial, the case being tried in the said Court, March 14, 1933, before Magistrate Louie E. Smith and a jury, resulting in a verdict for the defendant. From judgment on the verdict, the plaintiff appealed to the County Court of said county, and the Judge of said Court, his Honor, Judge Martin F. Ansel, reversed the magistrate's Court, and rendered judgment in the cause for the plaintiff.
For the reasons stated in the order of his Honor, Judge Ansel, which order will be incorporated in the report of the case, the judgment of the County Court is affirmed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER and BONHAM and MR. ACTING ASSOCIATE JUSTICE W. C. COTHRAN concur.